ORDER OF DISMISSAL

WALLACH, Judge:
The Court having reviewed the Department of Labor’s (“Labor”) determination on remand, Anvil Knitwear, Inc.; Kings Mountain, North Carolina; Notice of Revised Determination On Remand, 68 Fed. Reg. 5,655 (Feb. 4, 2003) (“Revised Determination”), which certifies all workers of Anvil Knitwear, Inc., Kings Mountain, North Carolina who became totally or partially separated from employment on or after August 3, 2000 through two years from the issuance of the Revised Determination as eligible to apply for adjustment assistance; and the Court having reviewed all the pleadings and papers on file herein, and Plaintiffs having advised the Court, by letter dated March 6, 2003, that they are satisfied with Labor’s determination on remand, and good cause appearing therefore, it is hereby
ORDERED that this action is dismissed pursuant to USCIT Rule 41(a)(2).